Title: To James Madison from Black Partridge, 1 September 1815
From: Black Partridge
To: Madison, James


                    
                        [1 September 1815]
                    
                    The Pottawatamie Chief residing on the Illinoise River To the President of the United States
                    As delivered at Fort Clark by Mac ke-ta Puc-ky or Black Partridge on the first day of September 1815
                    Our Great Father hear us and let all your People hear us. We are about to talk to you, not from the Mouth but from the heart.
                    At a late treaty we were told that you wished to become our friend to live with us as usual and on that account we send you this talk.
                    We wish to talk to you about three things all of great Service to the Pottawattamies. The first we shall talk about will perhaps be of service to your People as well as ours as it may keep up that good understanding which you say, with us, you are anxious to Maintain between the Americans and Pottawattamies.
                    Great Father, when below attending the treaty at Portage Descioux we were told for the first time that the sacks at a treaty held some time since with one of your chiefs we know not where and withou(t) our Knowledge sold to the americans all the lands or chiefly all lying on this River the Principal Hunting ground of our Nation we then intended speaking to your chiefs about this Subject, but was told all things heretofore done wrong between the red People and Americans was to be thrown away and a new beginng made and Consequently thought this matter would be thrown away and therefore said nothing about it. But on returning home we were told your People would shortly be ordered by you to survey and settle on our land under the Purchase from the Sacks for which reasons we wish you now to understand that no Part of this River does or ever did belong to the Sacks that whatever Sale they may have made was wholly unauthorised and hope you wil⟨l⟩ not Permit your People to settle it untill enquiry can be made when you will surely find the right in the Pottawattamies.
                    You have always said you did not wish to wrong your red Childred, if this is true and the sacks have sold our land improperly; and One of your chiefs by mismanagement has become the Purchaser; we think you will see us righted and not deprived of the principal hunting ground relied on for the subsistance of ourselves our Women and children.
                    Our Great Father Here us again, We have lately been told that you for some years past have delivered annuities at Fort Wayne for the use of the Pottawattamie Nation (generally) we knew these Annuities were Promised but never having received any Part of them or even heard the delivery talkd. of were led to believe your Promise had not been complyed with, but as we are told, and now believe, it is not the wish of our American Father to

wrong us out of any Part of these annuities and that the wrong done us therein was by the People of our own Nation together with the Circumstances of our living at too great a Distance from the Place of delivery; We therefore hope that such Part of those Annuities will be delivered to us at Fort Clark as our Father at Kaskaskie may direct, At Present we are not Numerous on this River being few more in number than those whose wishes were to Support a Neutrality during the late war, but we shortly expect our Settlem(ent) will give from five to Seven Hundred families.
                    Our Great Father, Poverty makes us speak to you now therefore what we Say let it go deep into your heart that you may the more readily relieve us; Our Women and children are naked—they have nothing to defend themselves from the Storm or to cover even those Parts which our sence of Shame has always directed us to conceal.
                    You have traders amongst us its true but from the extravagant Prices of their goods we are unable to Purchase any thing of consequence. Consequently our wants cannot be relieved without your aid which we hope will be given in the Establishment of a Factory at Fort Clark.
                    When attending the treaty at Portage Descieux we wished to agree with your chiefs for this Establishment but were told they had not the Power of granting it and that to you our Application must be made.
                    All this we ask of our great Father for the Purpose of Alleviating our Sufferings and that he may be the better able to keep the Tomahawk buried between his red Children And the Americans.
                